DETAILED ACTION
This office action is in response to application filed on December 22, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
As a courtesy, Examiner has considered the following references listed in the specification and they have been cited on form PTO-892: 
US Patent Documents: US8064287B2, US20090306899A1, US20080059075A, US20090204327A1, US20140058677A1.
Foreign Patent Documents: WO2014000758A1, WO2012173718A1.

Specification
The disclosure is objected to because of the following informalities:
[0009]: Claim language “Regarding the patents, a U.S. Patent Application US8064287B2 Published on 22 …” should read “Regarding the patents, a U.S. Patent Application US8064287B2 published on 22 …”
[0010]: Claim language “U.S. Patent Application US20090306899A1 published on 10 Dec. 2009 was a Joint processing method of seismic and controlled source electromagnetic (CSEM) surface data. The joint processing was performed by using a common rock physics model which related reservoir properties (such as porosity, lithology, Saturation, and shaliness) to Surface seismic AVO (or AVA) data” should read “U.S. Patent Application US20090306899A1 published on 10 Dec. 2009 was a joint processing method of seismic and controlled source electromagnetic (CSEM) surface data. The joint processing was performed by using a common rock physics model which related reservoir properties (such as porosity, lithology, saturation, and shaliness) to surface seismic AVO (or AVA) data”.
[0011]: Claim language “U.S. Patent Application US20080059075A1 published on 6 Mar. 2008 documented a joint inversion method for generating Velocity models …” should read “U.S. Patent Application US20080059075A1 published on 6 Mar. 2008 documented a joint inversion method for generating velocity models …”
[0012]: Claim language “The method extracts the dimensions and location of Sub-Surface structures …” should read “The method extracts the dimensions and location of sub-surface 
[0013]: Claim language should read “U.S. Patent Application US20140058677A1 published on 27 Feb. 2014 disclosed a method that included performing a first controlled source electromagnetic survey at a selected area that includes a reservoir zone; performing additional controlled source electromagnetic surveys at the selected area after the first survey; and inverting measurements from the first survey and the additional surveys to identify at least one resistivity change in the reservoir zone after the first survey, wherein during the inversion, respective measured resistivity values from the first survey and respective measured resistivity values from the additional surveys are constrained to be constant, and correspond to one or more areas disposed in the selected area that are outside of the reservoir zone. This method, however, did not show methods of calculating properties such as fluid saturation”.
[0014]: Claim language “U.S. Patent Application W02012173718A1 Published on 20 …” should read “U.S. Patent Application W02012173718A1 published on 20…”
[0021]: Claim language “d) calculating the fluid saturation (Sfl) using a novel equation inputting the AI from inverted seismic, resistivity from the inverted CSEM and Rw obtained in step (a)” should read “d) calculating the fluid saturation (Sfl) using a novel equation inputting the AI from inverted seismic data, resistivity from the inverted CSEM survey data and Rw obtained in step (a)”.
Appropriate correction is required.

Claim Objections
The examiner notes that the claim language contains multiple objections, but has made an effort on suggesting some corrections. However, the examiner advises the applicant(s) to review the entire claim language and address informalities when presented in light of the original disclosure.

Claim 1 is objected to because of the following informalities:
Claim language should read:
“A method for 
using resistivity data provided by inverted controlled-source electromagnetic CSEM data (112), acoustic impedance (AI) provided by inverted seismic data (113), and parameters from well log data measured using lowered into at least one nearest well (111), the parameters selected so that 
a) a product of a first well-logging probe (115) with a second  well-logging probe, hereby called acoustic impedance (116) develop in the same direction in response to a volumetric change of 

b) a third well-logging probe produces measurement signals 
c) the at least three well-logging probes being further selected so that an acoustic impedance-resistivity ratio plane correspond to an equal fluid saturation, associated respectively with the sedimentary rocks comprising a given percentage of rock matrix or water, are equal represented by one pair of values of the representative parameters of formation penetrated by the at least one nearest well, 
d) estimating a formation of interest (120), and simultaneously obtaining 
e) obtaining the inverted CSEM survey data (112) from a subsurface zone of interest,
 f) obtaining the inverted seismic data (113) as acoustic impedance, 
g) bring the inverted CSEM and the acoustic impedance a same domain (122), the domain being 
h) estimating [[a]] the fluid saturation Sfl (124) using an equation by inputting the inverted seismic data, the inverted CSEM survey data, and the resistivity of water (123), whereby Sfl = 1-Sw.”
Appropriate correction is required.

Claim 2 is objected to because of the following informalities:
Claim language should read:
well log data measured using the at least three well-logging probes includes electric resistivity of the formation penetrated by the at least one nearest well, 
Appropriate correction is required.

Claim 3 is objected to because of the following informalities:
Claim language should read:
“The method of claim 2, wherein the well log data measured using the at least three well-logging probes are converted to the velocity of sound velocity of sound data being the acoustic impedance (116)  
Appropriate correction is required.

Claim 4 is objected to because of the following informalities:
Claim language should read:
“The method as claimed in claim 2, wherein a resistivity ratio function is defined as a square root of a ratio between the resistivity of water and well log data (117).”
Appropriate correction is required.

Claim 5 is objected to because of the following informalities:

“The method of claim 2, wherein the well log data measured using the at least three well-logging probes comprises the electric resistivity of the subsurface zone of interest, the sound through the ground and the density  of the ground, wherein a representation diagram is chosen as a function of a resistivity ratio function and of the acoustic impedance, wherein each pair of values of said system of sets of pairs of values of the parameters is associated with a same saturationand a set of parallel iso-fluid saturation curves, wherein the fluid saturation associated with each pair of values of the acoustic impedance and of the resistivity ratio measured in the well log data are determined by identifying a saturation curve passing through a point representative of said pair of values in the chosen representation diagram (118).”  

Claim 6 is objected to because of the following informalities:
Claim language should read:
“The method of claim 2, wherein a slope of iso-volumetric content curves is controlled by a tortuosity factor ‘a’ that is selected for a formation zone considering 

Claim 7 is objected to because of the following informalities:
Claim language should read:
a 100% water-saturated borehole data onto the acoustic impedance–resistivity ratio plane with a 0% fluid saturation reference curved line (120).”  

Claim 8 is objected to because of the following informalities:
Claim language should read:
“The method of claim 1, wherein a reference set is established by selecting, from all the pairs of values acquired from the inverted CSEM data and the AI data, at least one specific pair of quantities for which a given fluid saturation in fraction or equivalent percentage may be associated.”  

Claim 9 is objected to because of the following informalities:
Claim language should read:
“The method of claim 1, wherein quantities from each pair of survey data and the AI data is demonstrated in a diagram as a function of coordinates, wherein a first coordinate represents the acoustic impedance a second coordinate represents the resistivity ratio function as a square root of a ratio between the resistivity of water and a resistivity of rock, in a collection of pairs of values equivalent to a corresponding content are manifested by a system of curved lines parallel to a reference curved line representing a zero fluid saturation in fraction or equivalent percentage, to which a given fluid saturation may be allocated, wherein a position of given fluid saturation is representative point being associated with a rock containing only the rock matrix and said given fluid saturation,  and a second representative point being associated with a pair of values acquired by being associated with said given fluid saturation 

Claim 10 is objected to because of the following informalities:
Claim language should read:
“The method of claim 9, wherein another end, both ends represented by corresponding parameters.”  

Claim 11 is objected to because of the following informalities:
Claim language should read:
“The method of claim 1, wherein the pairs of values typical of the target fluids and of the matrix are obtained from 

Claim 12 is objected to because of the following informalities:
Claim language should read:
“The method of claim 1, wherein when using an organic-rich shale data with increasing values of fluid saturation may indicate increase in maturation.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “using data provided by inverted CSEM (112), acoustic impedance inverted from seismic (113)” and “a) the product of the velocity of sound obtained from one logging-tool (115) with the density data obtained from the second logging-tool, hereby called acoustic impedance (116)”, and claim 3 recites “the product of the sound velocity values with the density readings obtained by the density tool is used, calling which as acoustic impedance (116) values” which is unclear as to whether these instances correspond to the same variable or different. The specification appears to indicate these variables to correspond to different values (see Fig. 10, items 113 and 116), therefore, for examination purposes, these instances are interpreted as to refer to different data.
Claim 1 also recites “a subsurface reservoir”, “at least one nearest well”, “sedimentary rocks”, “formation penetrated by the well”, “formation of interest” and “subsurface zone of interest”; claim 2 recites “ground”; claim 5 recites “zone in the sub-surface”, “this same zone” and “well”; claim 6 recites “formation zone”; claim 9 recites “the rock” and 
Claim 1 also recites “at least three well-logging probes”, “one logging-tool”, “second logging-tool” and “third probe”; claim 2 recites “at least three well probes”; claim 3 recites “the acoustic tool” and “the density tool”; claim 4 recites “the resistivity probe”; and claim 5 recites “a well probe” and “two other well probes” which is unclear as to whether all these instances of machines correspond to the same tool or different tools.
The specification does not provide enough details as to how one of ordinary skill in the art would have interpreted all these terms, however, for examination purposes, the recited terms are interpreted to correspond to the three different well-logging probes.
Claim 1 also recites “three different parameters”, “measurement signals”, “said data”; claim 2 recites “the measurements”; claim 3 recites “the measurements”; claim 5 recites “measurements”; claim 7 recites “the 100% water-saturated borehole data”; claim 8 recites “reference set”; claim 9 recites “the parameters”; and claim 10 recites “the two parameters”, which is unclear as to whether all these terms refer to the same measurements or different ones.
The specification does not provide enough details as to how one of ordinary skill in the art would have interpreted all these terms, however, for examination purposes, the recited terms are interpreted to correspond to the same feature.
Claim 1 also recites “a) the product of the velocity of sound obtained from one logging-tool (115) with the density data obtained from the second logging-tool, hereby called acoustic impedance (116) develop in the same direction in response to a volumetric change of the water, and target fluid in the said sedimentary rocks” which is unclear as to what direction is being referred to.
The specification does not provide enough details as to how one of ordinary skill in the art would have interpreted this term, however, for examination purposes, the recited term is interpreted as acoustic impedance being defined as the product of velocity of sound obtained from one logging-tool (115) with density data obtained from the second logging-tool.
Claim 1 also recites “b) the third probe produces measurement signals hereby modified to a resistivity ratio function (117) developing in opposite directions to each other due to the target fluid variation, on the one hand, and the water content, on the other, in the same sedimentary rocks” which is unclear as to how the signals are being modified to a function, and how the signals or function are developed to opposite directions, and the opposite directions with respect to what is being defined.
The specification does not provide enough details as to how one of ordinary skill in the art would have interpreted this language, however, for examination purposes, the recited language is interpreted as obtaining a resistivity ratio function from the probe measurements.
Claim 1 also recites “h) estimating a fluid saturation Sfl (124) using an equation by inputting the said data (123), whereby Sfl = 1-Sw” however there is no indication as to 
The specification describes this value as to correspond to water saturation being obtained by implementing an Archie’s equation (see [0005]), therefore, for examination purposes, this interpretation will be implemented.

Examiner’s Note
Claims 1-12 were evaluated for patent eligibility under 35 U.S.C. 101 using the SUBJECT MATTER ELIGIBILITY TEST FOR PRODUCTS AND PROCESSES described in the 2019 Revised Patent Subject Matter Eligibility Guidance to determine patent eligibility under 35 U.S.C. 101. 
Regarding claim 1, the examiner submits that under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance for evaluating claims for eligibility under 35 U.S.C. 101, the claim is to a process (method), which is one of the statutory categories of invention.
Continuing with the analysis, under Step 2A - Prong One of the test, the examiner submits that claim 1 does not recite a judicial exception, therefore, the claim qualifies as eligible subject matter under 35 U.S.C.101 (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.04).
Regarding the dependent claims 2-12, they were found to be patent eligible under 35 U.S.C. 101 by incorporating the eligible subject matter of their corresponding independent claim.

Subject Matter Not Rejected Over Prior Art
Claims 1-12 are distinguished over the prior art of record for the following reasons:
Regarding claim 1. 
Cobos (US 20190353813 A1) discloses:
A method (Fig. 2) for the estimation of fluid saturation in a subsurface reservoir ([0001]: a method for generating a rock/fluid model of a determined domain is used to estimate water saturation (see [0134])) comprising the following steps: 
using data provided by inverted CSEM (112) (Fig. 2, item 4; [0095], [0098]: CSEM electromagnetic data is collected and inverted to obtain elastic properties (see [0031])), acoustic impedance inverted from seismic (113) (Fig. 2, item 1; [0094]: seismic data is inverted and acoustic properties are obtained (see [0002]-[0005] regarding acoustic impedance being obtained from inverted seismic data)), and at least one nearest well providing at least three well-logging probes measuring three different parameters (Fig. 2, item 5; [0101]: a rock/fluid model is calibrated using well log data (see also [0051]-[0052] regarding well log data being used to obtain rock and fluid properties for correlations with acoustic/elastic model results) (111), selected so that 
e) obtaining inverted CSEM survey data (112) from a subsurface zone of interest (Fig. 2, item 4; [0095], [0098]: CSEM electromagnetic data is collected and inverted to obtain elastic properties (see [0031])),
 f) obtaining inverted seismic data (113) in the form of acoustic impedance (Fig. 2, item 1; [0094]: seismic data is inverted and acoustic properties are obtained (see [0002]-[0005] regarding acoustic impedance being obtained from inverted seismic data)), 
a joint inversion using CSEM data and acoustic/elastic properties in depth (see also [0094], [0184])), 
h) estimating a fluid saturation Sfl (124) (Fig. 2, item 14; [0108], [0134]: the final rock/fluid model is used to estimate water saturation).

Dicaprio (WO 2012173718 A1) teaches:
“This invention pertains to joint inversion of remote geophysical data to infer geological properties of the subsurface. Remote geophysical data are likely to include active seismic reflection data; electromagnetic data (either controlled source (“CSEM”) or magneto-telluric (“MT”); and/or gravity measurements; however, any type of data that can be used to remotely infer the properties of subsurface rocks in the region of interest may be included. When multiple data types (e.g. reflection seismic and electromagnetic data) are inverted simultaneously, it is known as a joint inversion. During inversion the aim is to minimize the difference between the measured data and the data predicted by the inversion model. By combining multiple different types of geophysical data in a joint inversion, one often aims to invert for a model with multiple different types of model parameters (e.g. porosity and fluid type) rather than just a single parameter (e.g. p-wave impedance)” ([0003]: a joint inversion of CSEM data and seismic data is used to infer geological properties).

Harris (US 20090306899 A1) teaches:
use of seismic and CSEM data is employed to determine fluid saturation).

MacGregor (WO 2008081162 A1) teaches:
“At 12 in FIG. 1, electromagnetic survey data, which is preferably controlled source electromagnetic (“CSEM”) survey data may be acquired, and inverted to produce a map of electrical properties, such as electrical conductivity and/or induced polarization, of the Earth’s subsurface with respect to geodetic position and depth in the Earth. Such electromagnetic survey data may also be acquired both on land or in the water or water bottom as the seismic data referred to above. Inversion processing of such data is known in the art …” (p. 11, lines 11-17: inversion of CSEM, to produce electrical properties, and seismic data is known in the art).

Wiik (WO 2014000758 A1) teaches:
mCSEM data is used for estimation of saturation).

The closest prior art of record, taken individually or in combination, fail to teach or suggest:
“a) the product of the velocity of sound obtained from one logging-tool (115) with the density data obtained from the second logging-tool, hereby called acoustic impedance (116) develop in the same direction in response to a volumetric change of the water, and target fluid in the said sedimentary rocks, 
characterized by 

c) the three well-logging probes being further selected so that the resulting pairs within the acoustic impedance-resistivity ratio plane correspond to an equal fluid saturation, associated respectively with the said rocks comprising a given percentage of rock matrix or water, are equal represented by one pair of values of the representative parameters of the 100% fluid saturation, creating a system of sets of pairs of values of the acquired parameters, to obtain a continuous representation of the fluid saturation of the formations penetrated by the well, 
d) estimating the resistivity background within the formation of interest (120), simultaneously obtaining the resistivity of water (121) to further use in calculations, 
h) estimating a fluid saturation Sfl (124) using an equation by inputting the said data (123), whereby Sfl = 1-Sw,”
in combination with all other limitations within the claim, as claimed and defined by the applicant.  

Regarding claims 2-12. 
They are also distinguished from the prior art of record due to their dependency.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
MacGregor, L., et al. “Integrated analysis of CSEM, seismic and well log data for prospect appraisal: a case study from West Africa.” first break 30.4 (2012).
Reference discloses the use of CSEM data, seismic data and well log data for resistivity estimations.
COBOS CARLOS et al., EP 3570075 A1, COMPUTER IMPLEMENTED METHOD FOR GENERATING A SUBSURFACE ROCK AND/OR FLUID MODEL OF A DETERMINED DOMAIN
Reference discloses generating a fluid model based on combining acoustic data and electromagnetic survey data.
Cobos; Carlos et al., US 11163080 B2, Computer implemented method for generating a subsurface rock and/or fluid model of a determined domain
Reference discloses use of CSEM data, seismic data and well log data to generate a rock/fluid model for estimation of fluid properties.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA CORDERO whose telephone number is (571)272-9969. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREW SCHECHTER can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LINA M CORDERO/Primary Examiner, Art Unit 2857